Citation Nr: 0821139	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-36 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement for service connection for arthritis of the 
hands, knees, and shoulders.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.	  The veteran does not have arthritis of the hands, knees, 
and shoulders that is related to his military service.

2.	 The veteran has tinnitus that is related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the hands, knees, 
and shoulders that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  

2.  The veteran's tinnitus is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
1154(a) 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
July 2004, well before the AOJ's initial adjudication of the 
claim.  

Because the Board's decision on the claim of service 
connection for tinnitus constitutes a complete grant of that 
benefit sought on appeal, there is no further assistance or 
development required as to this issue.  Consequently, a 
remand of this service connection question is not necessary.  

Specifically regarding VA's duty to notify with respect to 
the arthritis claim, the notifications to the veteran 
apprised him of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claim of service connection for 
arthritis will be denied, these questions are not now before 
the Board.  

A June 2004 report from the National Personnel Records Center 
(NPRC) indicates that the veteran's service medical records 
(SMRs) were among those thought to have been destroyed in a 
1973 fire at NPRC.  In cases where records are lost or 
presumed lost, a heightened duty is imposed on the Board to 
consider the applicability of the benefit of the doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision when the veteran's medical records 
have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Here, the only remnants of the veteran's service 
medical records (SMRs) are his dental treatment records and 
the report of his discharge examination in January 1957, 
which reported no mention of any joint problems, including 
arthritis.  

Regarding VA's duty to assist, the RO obtained the remnants 
of the veteran's service medical records (SMRs), post-service 
medical records, and secured examinations in furtherance of 
his claims.  VA has no duty to inform or assist that was 
unmet.

The Board finds that a medical opinion on the question of 
service connection for arthritis is not required because an 
opinion is only necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there has been no competent 
medical evidence submitted regarding arthritis.  
Additionally, there is no evidence establishing that the 
veteran suffered an event, injury or disease in service, or 
during any pertinent presumptive period.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Consequently, given the 
standard of the regulation, the Board finds that VA did not 
have a duty to assist that was unmet.

The veteran contends that he has arthritis of the hands, 
knees, and shoulders that was caused by his exposure to cold 
temperatures while in service.  The evidence suggests that 
the veteran served along the DMZ in Korea, where he slept in 
a tent while temperatures dropped to around -20 degrees and, 
according to the veteran, no heater was used at night because 
of a fire hazard.  The Board notes that the veteran's 
personnel records, which would show service in Korea during 
the winter, were not obtained.  However, the personnel 
records would not change the analysis for reasons shown 
below.  (Even assuming such exposure, there is no evidence of 
current disability.)

The veteran has not submitted any evidence regarding his 
claim for arthritis of the hands, knees, and shoulders.  No 
medical opinions or examinations have been submitted by the 
veteran.  In response to a May 2004 VCAA letter, the veteran 
submitted a statement in support of claim where he explicitly 
stated that he did not have any further evidence to support 
his claim.  (The only evidence that the veteran submitted 
prior to the May 2004 VCAA letter related to the his claims 
of hearing loss and tinnitus.)  In addition to not having 
submitted any evidence regarding his claim of service 
connection for arthritis of the hands, knees, and shoulders, 
he has not claimed that he was treated while in service for 
any injuries or diseases related to the cold temperatures he 
reported experiencing.  

Regarding tinnitus, the veteran contends that he has tinnitus 
that was caused by his exposure to noise while in service.  
The evidence suggests that the veteran experienced exposure 
to the noise of 4.2 mortars as a gunner.  

An April 2004 examination by a private physician, F.B., D.O. 
shows that the veteran reported intermittent tinnitus 
described as a buzzing noise, which had been longstanding.

An August 2004 VA examination shows that the veteran reported 
periodic (every night) tinnitus in the left ear only, with 
onset in the last 5-10 years.  The examiner reviewed the 
veteran's claims file and opined that the veteran suffers 
from hearing loss that is at least as likely as not due to 
military service, but the examiner opined that his tinnitus 
was not as least as likely as not due to military service 
because of its onset in the previous 5-10 years.

In the veteran's June 2005 notice of disagreement (NOD), he 
contends that he began experiencing ringing in the ears for 
hours after the firing of 4.2 mortars as a gunner.  He 
concedes that he did tell the examiner that his tinnitus did 
not become consistent until 5-10 years ago and that before 
that time, it was intermittent.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of section 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current diagnosis of 
arthritis of the hands, knees, and shoulders.  With no 
medical evidence of the claimed disability, the analysis 
ends, and service connection must be denied.  

The Board acknowledges the veteran's contention that he has 
arthritis of the hands, knees, and shoulders related to his 
in-service exposure to cold.  However, there is no evidence 
of record showing that the veteran has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to diagnosis or cause of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, 
the veteran's own assertions with respect to arthritis have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have arthritis of the hands, knees, and 
shoulders that is etiologically related to his military 
service.

Turning to the veteran's tinnitus claim, the Board finds that 
there is evidence of a current disability in the form of the 
veteran's subjective complaints of tinnitus and the diagnosis 
of tinnitus by the VA examiner.  There is also evidence of 
acoustic trauma while serving in service.  What remained to 
be determined is the third element required for service 
connection--medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Here, the 
VA audiologist opined that, because of the delayed onset of 
the veteran's tinnitus, it could not be considered related to 
his in-service noise exposure.  On the other hand, the same 
audiologist opined that the veteran's hearing loss was 
etiologically related to that same noise exposure.  Given 
these facts and opinions, the Board finds that the evidence 
of a nexus between the in-service acoustic trauma and the 
current disability is in relative equipoise, and, giving the 
veteran the benefit of the doubt, finds that it is as least 
as likely as not that the veteran's tinnitus was caused by 
his exposure to acoustic trauma in service.  It appears, as 
the veteran has argued, that there was some miscommunication 
with the VA examiner as to the date of onset of the tinnitus.  
Given the veteran's credible explanation, and because the VA 
examiner implied that the tinnitus would be considered 
traceable to service if it had started in service, an award 
of service connection is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement for service connection for arthritis of the 
hands, shoulders, and knees is denied.

Entitlement for service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


